Citation Nr: 1226610	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-03 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury, to include headaches with vision changes. 

2.  Entitlement to service connection for residuals of a head injury, to include headaches with vision changes. 

3.  Entitlement to a compensable rating for anxiety neurosis. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to February 1944, January 1947 to January 1950, and from August 1, 1950 to August 29, 1950. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board remanded the Veteran's claims in September 2009, April 2010, and October 2010, to afford the Veteran an opportunity to testify at a personal hearing.  A hearing before a member of the Board was rescheduled for April 2012.  The Veteran did not appear for this hearing.  Since the Veteran failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection for a skull fracture with concussion and headaches.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the January 2004 rating decision that denied service connection for a skull fracture with concussion and headaches, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The evidence of record is at least in equipoise as to whether residuals of a head injury, to include headaches with vision changes, were incurred in service.  

4.  The Veteran's psychiatric disorder, to include anxiety neurosis, has been shown to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for a skull fracture with concussion and headaches is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of a head injury, to include headaches, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for residuals of a head injury, to include headaches with vision changes, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for a 30 percent rating, but not higher, for the Veteran's service-connected psychiatric disorder, to include anxiety neurosis, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated in October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

A January 2004 rating decision denied service connection for a skull fracture with concussion and headaches.  The RO denied the claim on the grounds that the service medical records did not show a head injury.  While the Veteran filed a timely notice of disagreement, in March 2005 he withdrew his appeal.  Although the RO declined to reopen the claim in the March 2008 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the January 2004 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the January 2004 rating decision, the evidence consisted of service personnel records, which show that in February 1944 the Veteran was given an ordinary discharge, under honorable conditions, by reason of a physical disability that preexisted service.  Service medical records showed that in January 1944, the Veteran was admitted to the neuropsychiatric unit with a diagnosis of epilepsy and esotropia of the right eye.  The clinician noted that the Veteran had pain in the back of his head and nose hemorrhages, of one month duration, after he struck his head against a bulkhead.  A February 1944 medical report noted that a month earlier the Veteran had struck his head against a bulkhead with no loss of consciousness or vomiting.  Since that time the Veteran experienced continuous throbbing occipital headaches.  On examination, esophoria was noted and he underwent surgical correction of the eye condition.  Thereafter a medical Board recommended that the Veteran be placed on sick leave and discharged from active duty.  

The record also contained a VA examination report dated in January 1947, which noted a small scar in the center of the forehead.  The clinician reported that the Veteran had hit his head against the bulkhead of a boat in New York harbor, caused by a swell of the wake of a passing tugboat while the Veteran's ship was moored at the dock.  He was struck in the occipital region and was dazed by the blow.  That was followed by nosebleed.  The examiner noted that the Veteran reported to the doctor after his tour of duty.  The Veteran reported headaches over the left eye, which were accompanied by blurred vision.  The headaches occurred infrequently, from one to three months apart, with severe attacks lasting about a week, at intervals of six months.  Apparently he was later hospitalized and underwent surgery on his right eye.  The examiner opined that the Veteran probably had a concussion at the time of the accident, although the nose bleeding remained unexplained.  Finally, the record also contained a report of medical examination in August 1950, which noted that the Veteran was disqualified for extended active duty.  The clinician noted a history of skull fracture with concussion in 1944 during World War II, with medical discharge.  The Veteran was noted to be under VA treatment for severe migraine headaches with loss of vision lasting one to three days.  

Evidence added to the record since the time of the last final decision includes VA treatment records in September 2007, which documented complaints of headaches, two to three times a month, accompanied by partial loss of vision.  The Veteran reported the condition had been symptomatic since service.  A VA mental health disorders examination dated in November 2007 recorded a diagnosis of migraine headaches with loss of vision, along with a history of headaches that had onset following an in-service injury.

The Board finds that the diagnosis of a migraine headaches with loss of vision, along with a medical history of onset of the condition during active duty as due to an in-service head injury, as reported by the Veteran, and treatment records documenting treatment for chronic headaches since service, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the diagnosis to service, specifically the VA treatment records and November 2007 VA examination report, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for residuals of a head injury, to include headaches with vision changes, is reopened.  To that extent only, the claim is allowed.  The Board will now address the merits of the underlying service connection claim.  

Service Connection

The Veteran contends that he developed chronic headaches with vision changes after he hit his head against the bulkhead of a boat during service.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show that in January 1944 he was admitted to the neuropsychiatric unit with a diagnosis of epilepsy and esotropia of the right eye.  The clinician noted that the Veteran had pain in the back of his head and nose hemorrhages, of one month duration, after he struck his head against a bulkhead.  A February 1944 medical report noted that a month earlier the Veteran had struck his head against a bulkhead with no resulting loss of consciousness or vomiting.  However, since that time the Veteran experienced continuous throbbing occipital headaches.  On examination, esophoria was noted and the Veteran underwent surgical correction of the eye condition.  Thereafter a medical Board recommended that the Veteran be placed on sick leave and discharged from active duty.  

The Veteran's service personnel records show that in February 1944, the Veteran was given an ordinary discharge, under honorable conditions, by reason of a physical disability that preexisted service.  

The record also contains a VA examination report dated in January 1947, which noted a small scar in the center of the forehead.  The clinician reported that while the Veteran's ship was moored at the dock in the New York harbor, a swell of the wake of a passing tugboat caused the Veteran to hit his head against the bulkhead of the boat.  He was struck in the occipital region and was dazed by the blow.  That was followed by nosebleeds.  The examiner noted that the Veteran reported to the doctor after his tour of duty.  The Veteran reported headaches over the left eye, which were accompanied by blurred vision.  The headaches occurred infrequently, from one to three months apart, with severe attacks lasting about a week at intervals of six months.  Apparently he was later hospitalized and underwent surgery on his right eye.  The examiner opined that the Veteran probably had a concussion when he struck his head in service, although the nose bleeding remained unexplained.  

An August 1950 report of medical examination noted that the Veteran was disqualified for extended active duty.  The clinician noted a history of skull fracture with concussion in 1944 during World War II, with medical discharge.  The Veteran was noted to be under VA treatment for severe migraine headaches with loss of vision lasting one to three days.  

VA treatment records in September 2007 documented complaints of headaches, two to three times a month, accompanied by partial loss of vision.  The Veteran reported the condition had been symptomatic since service.  On VA mental disorders examination in November 2007, the examiner recorded a diagnosis of migraine headaches with loss of vision, with a history of headaches that had onset following an in-service head injury.  

After a careful review of the evidence of record, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's residuals of a head injury, to include chronic headaches with vision changes, had onset in service.  Initially, the Board must assess the Veteran's competence and credibility to assert that headaches and a visual problems had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  Here the Board finds that the Veteran is credible and competent to report that he had headaches with loss of vision following a head injury in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's complaints of residuals of a head injury, to include chronic headaches, were initially noted on his service treatment records in January 1944 and February 1944.  Since that time, the Veteran has consistently reported onset of the condition following the documented 1944 head injury incurred when he struck his head against the bulkhead of a boat.  Specifically, in February 1944, the Veteran complained of continuous throbbing occipital headaches following the head injury.  Additionally, the evidence shows that following his separation form service in February 1944, a VA examination report dated in January 1947, noted the in-service head injury along with the Veteran's report of ongoing headaches accompanied by blurred vision.  The headaches occurred infrequently, from one to three months apart, with severe attacks lasting about a week at intervals of six months.  The examiner opined that the Veteran probably had a concussion at the time of the accident.  Thereafter an August 1950 report of medical examination recorded a history of skull fracture with concussion in 1944, with medical discharge.  The Veteran was noted to be under VA treatment for severe migraine headaches with loss of vision lasting one to three days.  Additionally, VA treatment records show continued complaints and treatment for headaches with vision loss, as recently as September 2007, and a VA examination report in November 2007 recorded a diagnosis of migraine headaches with loss of vision, along with a history of headaches that had onset following an in-service blow to the head.  

The Board considers the Veteran's statements regarding continuity of symptomatology since service to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include medical history recorded in the service and post-service VA treatment records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Because the Veteran is competent to report a continuity of symptomatology since the initial in-service head injury and subsequent manifestation of his headaches, he is competent to relate his current disability to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a head injury, to include headaches with vision changes, is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that his current disability rating for the service-connected anxiety neurosis does not accurately compensate the severity of his psychiatric symptoms. 

The Veteran's service-connected psychiatric disorder has been rated by the RO under Diagnostic Code 9400, using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2011).

A 0 percent rating is assigned where a mental disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

When rating for a psychological disability, the examiner often provides a Global Assessment of Functioning.  A GAF of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (4th Edition); 38 C.F.R. § 4.130 (2011). 

An August 1945 rating decision granted service connection for psychoneurosis with anxiety, and assigned a 10 percent disability rating.  The rating was reduced to 0 percent, effective June 1948.  

The Veteran underwent a VA mental disorders examination in November 2007.  The examiner noted that in the previous 12 months, the Veteran's psychiatric disorder had been symptomatic.  The Veteran reported problems sleeping.  On examination, the Veteran appeared anxious.  His immediate memory was mildly impaired and he had attention difficulty.  The examiner described the Veteran's thought process as rambling and noted that the Veteran's insight and judgment were impaired as he failed to understand the outcome of his behavior and did not understand that he had a problem.  The Veteran was noted to be preoccupied with one or two topics.  The examiner found that the Veteran denied clinically significant symptoms of anxiety or depression.  The examiner concluded that an Axis I or II diagnosis was not appropriate, and assigned a GAF score of 60.  

In view of the foregoing, the Board finds that the degree of disability resulting from the Veteran's psychiatric disability more nearly approximates the criteria for a 30 percent rating with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the VA examiner did not diagnose a psychiatric disorder because that on examination found the Veteran denied clinically significant symptoms of anxiety or depression, the fact that the symptoms were not manifest at the time of the examination does not preclude the possibility that at other times the condition may be symptomatic.  That is further supported by the fact that the examiner noted in the report that the Veteran's psychiatric condition had been symptomatic in the previous 12 months.  Moreover, to the extent that the Veteran may have endorsed or denied psychiatric symptoms during the examination, his insight and judgment were found to be impaired as he failed to understand the outcome of his behavior and did not understand that he had a problem.  Additionally, the Veteran's psychiatric disorder is manifested by sleep problems, impaired memory and attention difficulty.  He was described as anxious and exhibited rambling.  He was also noted to be preoccupied with one or two topics.  Significantly, the examiner assigned a GAF score of 60, indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Based on the Veteran's GAF score of 60, along with reported symptoms, and objective examination findings, the Board finds that the criteria for a 30 percent rating are met.  Resolving reasonably doubt in favor of the Veteran, the Board finds that the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The Board finds that the evidence fails to show that the Veteran meets the criteria for a 50 percent disability rating, or any higher rating, for the service-connected psychiatric disability.  The medical evidence was inconsistent with findings indicative of occupational and social impairment with reduced reliability and productivity.  While the Veteran exhibited impaired judgment, his psychiatric disability is not manifested by symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 50 percent and a rating greater than 30 percent is denied.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 30 percent rating, but not higher, are met for a psychiatric disorder, to include anxiety neurosis.  The preponderance of the evidence is against the claim for a rating greater than 30 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disorder reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability is productive of total occupational impairment, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011). 



ORDER

New and material evidence having been received, the claim for service connection for residuals of a head injury, to include headaches with vision changes, is reopened.

Service connection for residuals of a head injury, to include headaches with vision changes, is granted.

Entitlement to a disability rating of 30 percent, but not higher, for a psychiatric disorder, to include anxiety neurosis, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


